DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/28/2022 has been entered.
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 9-11 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barthomeuf et al. (US 20160221601 A1).
Re. claim 1, 10 and 19,  Barthomeuf disclose a control system for controlling operation of a motor in power steering system in a vehicle (see background of the invention and Fig. 2 of Barthomeuf), comprising: 
a processor (see computer 12 in Fig. 2); and 
memory (memory of computer 12) that includes instructions that, when executed by the processor, cause the processor to: 
energize the motor (1) to rotate a driveshaft (steering column 7, see ¶. [0043]),
coupled to a worm (steering rock 2) and to thereby,
drive a worm gear (pinion 8) by a worm to rotate in a first direction (see direction Right/Left in fig. 1); 
stop the motor from rotating the driveshaft in response to the worm gear rotating in the first direction (Left) to or beyond (¶. [0055]) a given one (motor is stop rotating at an instantaneous position beyond  S1 in left direction as shown in Fig. 1) of a plurality of first stop positions (a position right after instantaneous position approach S1, ¶. [0053]) 
each having distinct locations spaced apart from one another (Barthomeuf teach a plurality of first stop positions “the disclosure thus allows using the assistance motor for artificially creating one or several virtual stop(s) which precede the effective material end of travel stops of the mechanical steering members,” the “several virtual stops” are changed every time the worm gear is rotated along the domain “DAR” of Fig. 1, at different locations, Δθ is time variant, which implies the “several virtual stops”  are space apart from each other;)
energize the motor to drive the worm gear to rotate in a second direction opposite the first direction and away from the plurality of first stop positions (Barthomeuf teach the actuator drive is exerting a resistance force “Forcestop” in the opposite direction ¶. [0071]); and 
change the given one of the plurality of first stop positions to another one of the plurality of first stop positions (S1).
	Re. claims 2, 11 and 20, Barthomeuf disclose the instructions, when executed by the processor, further cause the processor to stop the motor from rotating the driveshaft in response to the worm gear rotating in the second direction to or beyond (¶. [0055])  a given one of a plurality of second stop positions; and change the given one of the plurality of second stop positions to another one of the plurality of second stop positions (“the same shall apply, mutatis mutandis, for a right steering maneuver exceeding the right virtual threshold S2 in the left-right crossing direction F2.” ¶. [0073])
	Re. claims 9 and 18,  Barthomeuf disclose wherein the motor is configured to perform at least one of applying an assist torque (see C1 in Fig. 2) to a steering system of a vehicle, and controlling the steering system (12).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Barthomeuf et al. (US 20160221601 A1) in view of Watanabe et al. (US 20070227279 A1).
Re. claims 3-4 and 12, Barthomeuf disclose wherein the worm gear (pinion 8) meshes with worm (steering rack 2, ¶. [0034]); however, it does not show the plurality of first stop positions each correspond to different gear teeth on the worm gear. Watanabe shows different positions (P1-3)  can be each be associated with different teeth spaced apart.
Hence, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention, to modify the invention of Barthomeuf with the teaching of Watanabe to associate the spacing between the stop position by gear teeth of the worm in order to perform with more gradual, less jerky, behavior.
Re. claims 5 and 13-15, Barthomeuf disclose the “several virtual stops” are changed every time the worm gear is rotated along the domain “DAR” of Fig. 1, at different locations, Δθ is time variant, which implies the “several virtual stops”  are spaced apart from each other; however, it is silence with regard to the number of teeth as measuring tool instead of angle degrees for the spacing between the virtual stop positions. It is obvious that “several virtual stops”  can be measured by the number of teeth (the number two or more gear teeth are proportional to Δθ and the geometry of the gear) rotated along the gear teeth of the worm gear (steering rock 2). Therefore, eliminating the need for complex calculation and reducing the overall execution time to quickly determining the spacing between the plurality of stop positions.
Re. claim 6, the combination of Barthomeuf and Watanabe discloses wherein the plurality of first stop positions includes three different first stop positions (Barthomeuf, Fig. 1 shows virtual stop position S1 or S2 can be set to be anywhere between P0 and P1/P2, Watanabe, Fig. 5).
Allowable Subject Matter
5.	Claims 7-8 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAID BOUZIANE whose telephone number is (571)272-7592. The examiner can normally be reached Mon-Fri 6:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAID BOUZIANE/Examiner, Art Unit 2846